NO. 12-08-00493-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

RICHARD WADE MATHEWS,                                      §    APPEAL FROM THE 173RD
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    HENDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant entered a guilty plea to the offense of burglary of a habitation and was placed on
community supervision for five years. The trial court certified that this is a plea bargain case and
that Appellant has no right of appeal. See TEX . R. APP. P. 25.2(a)(2). The certification is signed by
Appellant and his trial counsel. Appellant subsequently sought the trial court’s permission to appeal,
which was denied on January 12, 2009. See TEX . R. APP. P. 25.2(B). Accordingly, the appeal is
dismissed for want of jurisdiction.
Opinion delivered January 14, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)